Exhibit 10.1 SECURITIES PURCHASE AGREEMENT by and among DIGITAL POWER CORPORATION PHILOU VENTURES, LLC and TELKOOR TELECOM LTD. DATED AS OF SEPTEMBER 4 , 20 16 i TABLE OF CONTENTS PREAMBLE 1 CERTAIN DEFINITIONS 1 ARTICLE I THE ACQUISITION 4 SECTION 1.1 The Acquisition 4 SECTION 1.2 Payment Terms 4 SECTION 1.3 Delivery of Subject Shares 4 ARTICLE II CLOSING 4 SECTION 2.1 Closing 4 SECTION 2.2 Deliveries at Closing by the Seller 5 SECTION 2.3 Deliveries at Closing by the Purchaser 5 SECTION 2.4 Deliveries at Closing by the Company 5 SECTION 2.5 The Company’s Board of Directors 5 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE SELLER 6 SECTION 3.1 Corporate Organization 6 SECTION 3.2 Authority 6 SECTION 3.3 Capitalization 6 SECTION 3.4 Consents; Permits; Defaults 7 SECTION 3.5 Non-Contravention 7 SECTION 3.6 Financial Statements 7 SECTION 3.7 Contracts 7 SECTION 3.8 Absence of Certain Changes or Events 8 SECTION 3.9 Absence of Undisclosed Liabilities and Agreements 9 SECTION 3.10 Compliance with Law 9 SECTION 3.11 Tax Matters 10 SECTION 3.12 Absence of Questionable Payments 10 SECTION 3.13 Litigation 10 SECTION 3.14 Title to Property 10 SECTION 3.15 Intellectual Property 10 SECTION 3.16 Absence of Certain Business Practices 10 SECTION 3.17 Transactions with Affiliates 11 SECTION 3.18 Absence of Certain Control Person Actions of Events 11 SECTION 3.19 SEC Reports 11 ii SECTION 3.20 Books and Records; Internal Accounting Controls 11 SECTION 3.21 Broker 11 SECTION 3.22 Common Stock Symbol 11 SECTION 3.23 No Commission or NYSE MKT Inquires; Delisting 12 SECTION 3.24 Disclosure of Material Information 12 SECTION 3.25 Labor Matters 12 SECTION 3.26 Employment Agreements and Plans 12 SECTION 3.27 Insurance 12 SECTION 3.28 Subject Shares 12 SECTION 3.29 Director and Officer Insurance 12 SECTION 3.30 Prior Sales of Securities 12 SECTION 3.31 DTC Eligibility 12 SECTION 3.32 No Subsidiaries 12 SECTION 3.33 Disclosure 12 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE PURCHASER 13 SECTION 4.1 Authority 13 SECTION 4.2 No Conflict 13 SECTION 4.3 Information in Form 8-K 13 SECTION 4.4 Securities Act Representations 13 ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE SELLER 14 SECTION 5.1 Ownership of the Subject Shares 14 SECTION 5.2 Authority Relative to This Agreement; No Violations or Conflicts 14 ARTICLE VI PRE-CLOSING COVENANTS AND AGREEMENTS 15 SECTION 6.1 Conduct of the Company 15 SECTION 6.2 Regulatory Consents, Authorizations, etc. 16 SECTION 6.3 Negotiations with Others 17 SECTION 6.4 Publicity 17 SECTION 6.5 Access 17 SECTION 6.6 Appointment of Officers and Directors 17 SECTION 6.7 Additional Agreements. Amendments or Supplements to Schedules 17 ARTICLE VII POST-CLOSING COVENANTS 17 SECTION 7.1 Filing of Current Report on Closing Form 8-K and Press Release 17 SECTION 7.2 Filing of Schedule 14F-1 17 SECTION 7.3 Cancellation of Debts 17 SECTION 7.4 Continuation of Consulting Services 18 SECTION 7.5 Capacity of the Continuing Director 18 iii SECTION 7.6 Non-Competition, Non-Solicitation and Non-Disclosure 18 SECTION 7.7 Further Assurances 19 SECTION 7.8 Directors and Officers 19 SECTION 7.9 Directors and Officers Indemnification 19 SECTION 7.10 Directors Fees 19 ARTICLE VIII CONDITIONS TO THE CLOSING 20 SECTION 8.1 Conditions to the Closing and the Seller’s Obligation to Sell the Subject Shares 20 SECTION 8.2 Conditions to Closing and the Purchaser’s Obligation to Purchase the Subject Shares 20 ARTICLE IX SURVIVAL AND INDEMNIFICATION 22 SECTION 9.1 Survival of Representations and Warranties 22 SECTION 9.2 Obligations of the Purchaser 22 SECTION 9.3 Obligations of the Seller 22 SECTION 9.4 Notice of Loss 22 SECTION 9.5 Defense 22 SECTION 9.6 Notice by the Parties 23 SECTION 9.7 Sole Remedy 23 SECTION 9.8 Maximum Payments; Remedy 23 SECTION 9.9 No Right to Set-Off 23 SECTION 9.10 Limitation of Liability 23 ARTICLE X TERMINATION, AMENDMENT AND WAIVER 23 SECTION 10.1 Termination 23 SECTION 10.2 Liabilities upon Termination prior to the Closing Date 24 SECTION 10.3 Amendment 24 SECTION 10.4 Waiver 24 ARTICLE XI MISCELLANEOUS 24 SECTION 11.1 Assignment 24 SECTION 11.2 Non-Waiver 25 SECTION 11.3 Binding Effect; Benefit 25 SECTION 11.4 Notices 25 SECTION 11.5 Governing Law; Venue; Waiver of Trial by Jury 26 SECTION 11.6 Counterparts 26 SECTION 11.7 Facsimile or Email Transmissions 26 SECTION 11.8 Third Party Beneficiaries 26 SECTION 11.9 Headings 26 SECTION 11.10 Severability 26 SECTION 11.11 Entire Agreement 26 SECTION 11.12 Joint Negotiation and Drafting 26 SECTION 11.13 Fees and Expenses 26 SIGNATURE PAGE 27 EXHIBITS Exhibit A Rescission Agreement iv SECURITIES PURCHASE AGREEMENT This Securities Purchase Agreement (this “ Agreement ”) is made and entered into as of the 4 day of September 2016, by and among Digital Power Corporation, a California corporation (the “ Company ”), Philou Ventures, LLC, a Wyoming limited liability company (the “ Purchaser ”), and Telkoor Telecom Ltd., an Israeli corporation (the “ Seller ”). The Purchaser, the Company and the Seller are at times collectively referred to herein individually as a “ Party ” and collectively as the “ Parties .” PREAMBLE WHEREAS , the Seller is the record and beneficial owner of 2,714,610 shares (the “ Subject Shares ”) of the common stock, no par value (the “ Common Stock ”) of the Company; WHEREAS , the Purchaser desires to purchase the Subject Shares, and the Seller desires to sell such Subject Shares, upon the terms and subject to the conditions set forth herein. WHEREAS , the Purchaser has proposed to acquire the Subject Shares pursuant to a transaction (the “ Acquisition ”) whereby, pursuant to the terms and subject to the conditions of this Agreement, the Seller shall sell the Subject Shares to the Purchaser for an aggregate of $1,500,000 (the “ Purchase Price ”); WHEREAS , the obligation of the Parties to effect the Acquisition is subject to the conditions set forth in Article VIII hereof; and WHEREAS , the Parties are executing and delivering this Agreement in reliance upon the exemption from securities registration afforded by the provisions of Section 4(a)(1) of the Securities Act of 1933, as amended (the “ Securities Act ”). NOW, THEREFORE , in consideration of the premises and the mutual covenants, representations and warranties contained herein, the Parties hereto, intending to be legally bound, hereby agree as follows: CERTAIN DEFINITIONS Definitions . When used in this Agreement, the following terms shall have the meanings set forth below (such meanings being equally applicable to both the singular and plural form of the terms defined): “ Affiliate ” means, with respect to any person, any other person controlling, controlled by or under common control with such person. The term “ Control ” as used in the preceding sentence means, with respect to a corporation, the right to exercise, directly or indirectly, more than 10% of the voting rights attributable to the shares of the controlled corporation and, with respect to any person other than a corporation, the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of such person. “ Business Day ” means any day other than Saturday, Sunday and any day on which banking institutions in the United States are authorized by law or other governmental action to close. “ Closing ” shall have the meaning set forth in Section 2.1. “ Closing Date ” shall have the meaning set forth in Section 2.1. “ Commission ” means the United States Securities and Exchange Commission. “ Confidential Inform ation ” means confidential data and confidential information relating to the business of the Company (which does not rise to the status of a Trade Secret under applicable law) that the Seller became aware as a consequence of or through its relationship with the Company and which has value to the Company and is not generally known to the competitors of the Company. Confidential Information shall not include any data or information that (i) has been voluntarily disclosed to the general public by the Company or its Affiliates, (ii) has been independently developed and disclosed to the general public by others, or (iii) otherwise enters the public domain through lawful means. “ Contracts ” means any and all contracts, agreements, commitment, franchises, understandings, arrangements, leases, licenses, registrations, authorizations, easements, servitudes, rights of way, mortgages, bonds, notes, guaranties, Encumbrances, evidence of indebtedness, approvals or other instruments or undertakings to which such person is a party or to which or by which such person or the property of such person is subject or bound, whether written or oral and whether or not entered into in the ordinary and usual course of the Person’s business, excluding any Permits, provided that each such Contract shall provide for the payment of no less than $5,000. “ Control Person ” means each director, executive officer, promoter, and such other Persons as may be deemed in control of the Company, as such term is defined by Rule 405 under the Securities Act. “ Damages ” means any and all damages, liabilities, obligations, penalties, fines, judgments, claims, deficiencies, losses, costs, expenses and assessments (including without limitation income and other taxes, interest, penalties and attorneys’ and accountants’ fees and disbursements). “ Encumbrances ” means any and all claims, liabilities and obligations and free and clear of any and all liens, pledges, charges, mortgages, security interests, restrictions, leases, licenses, easements, liabilities, claims, encumbrances, preferences, priorities or rights of others of every kind and description. “ Exchange Act ” means the Securities and Exchange Act of 1934, as amended, or any similar federal statute, and the rules and regulations of the Commission thereunder, all as the same shall be in effect at the time. “
